                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     UNITED STATES OF AMERICA
                                                      §
                                                      §
     v.                                               §   CRIMINAL NO. 4:13-CR-177-ALM-KPJ
                                                      §
     ERIC LEWIS SCOTT                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On April 13, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #60) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

    for a term of thirteen (13) months, with eighteen (18) months supervised release to follow with the

    same previously imposed conditions.

           Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

    Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

.   imprisoned for a term of thirteen (13) months, with eighteen (18) months supervised release to

    follow with the same previously imposed conditions. The Court recommends Defendant be placed

    in Bureau of Prisons Texarkana, if appropriate.

           IT IS SO ORDERED.
           SIGNED this 4th day of May, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
